Order entered December 1, 2015




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-15-01452-CR

                         EX PARTE GERARDO AVELLA YANEZ

                      On Appeal from the 282nd Judicial District Court
                                   Dallas County, Texas
                          Trial Court Cause No. WX15-90005-S

                                            ORDER
       The Court has received appellant’s notice of appeal from the trial court’s order denying

him the relief sought by his article 11.072 application for writ of habeas corpus. This is an

accelerated criminal appeal. See TEX. R. APP. P. 31.

       We ORDER the trial court to prepare and file, within TEN DAYS of the date of this

order, a certification of appellant’s right to appeal. See TEX. R. APP. P. 25.2(a), (d); Cortez v.

State, 420 S.W.3d 803 (Tex. Crim. App. 2013).

       We ORDER the Dallas County District Clerk to file, by DECEMBER 16, 2015, a

clerk’s record containing all of the documents related to the article 11.072 habeas corpus

proceeding, including the trial court’s written order ruling on the application. No extensions will

be granted.

       We ORDER Patricia Holt, official court reporter of the 282nd Judicial District Court to

file, by DECEMBER 16, 2015, either (1) the reporter’s record of the hearing on appellant’s
application for writ of habeas corpus, including all exhibits admitted during the hearing, or (2)

written verification that no hearing was recorded. No extensions will be granted.

       We ORDER appellant to file his brief by JANUARY 4, 2016. We ORDER the State to

file its brief by JANUARY 22, 2016. If any party does not file its brief, the appeal will be

submitted without that party’s brief. See TEX. R. APP. P. 31.1.

       After the record and all briefs have been filed, or the time for filing the briefs has passed,

the Court will notify the parties of the date the appeal will be submitted without oral argument.


                                                      /s/    LANA MYERS
                                                             JUSTICE